DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,14,15,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2005/0104294).
In reference to claims 1,14 and 19, Chen teaches a table a frame, 101, having a pair of rotation bearings, 201, a rotatable component having a first rotation position and a second rotation position, the rotatable component comprising a pair of pivot portions, 200,  supported by the pair of rotation bearings a first work surface, 102, and a second work surface,102, restraint features, (the holes that hold the bumpers, pp0024), 
In reference to claims 2,15 and 20 wherein the rotatable component
further has a third rotation position, the rotatable component further comprising a third
work surface, (fig. 1).
	In reference to claim 3, wherein the first work surface is substantially flat, (fig. 1).
(The Examiner notes that in the claims you have not positively claimed the wiring harness, you are merely claiming that the surfaces are configured to support the wiring harnesses. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1,3-9.13,14,16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder (5,109,597) in view of Chen (2005/0104294).
In reference to claims 1,8,9,13,14 and 19, Elder teaches a wiring harness layout table for assembling a wiring harness for an aircraft the wiring harness layout table comprising a frame, 42, having a pair of rotation bearings, 48, a rotatable component, 12,  having a first rotation position and a second rotation position, the rotatable component comprising a pair of pivot portions, 40, supported by the pair of rotation bearings a first work surface, 10, configured to support preparation of a first wiring harness in the first rotation position and a second work surface, 24, configured to support preparation of a second wiring harness in the second rotation position, restraint features disposed on the first work surface and the second work surface, the restrain features configured to restrict movement of the first wiring harness and the second wiring harness when the rotatable component rotates between the first rotation position and the second rotation position, (col. 4, lines 22-49 and col. 4, line 55-col. 5, line 4), and a locking mechanism selectively engageable between the rotatable component and the frame to restrict rotation of the rotatable component, and the locking mechanism being a pin, 52, (col. 5, lines 37-49).
In reference to claim 3 wherein the first work surface is substantially flat, (fig. 1).
In reference to claims 6 and 16, wherein the first work surface defines an installed profile configured to approximate a shape of an installation location into which the first wiring harness is configured to be installed, (col. 6, lines 5-11).

Elder teaches all the limitations of the claims except for a rotation mechanism coupled with the rotatable component and configured to rotate the rotatable component between at least the first rotation position and the second rotation position, wherein the first work surface defines a concave profile and wherein the first work surface defines a convex profile.
Chen teaches a rotatable table with first and second work surfaces and a rotation mechanism, 300, coupled to a rotatable component and configured to rotate the rotatable component between at least the first and second rotation position.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the table of Tolman with the rotation mechanism, as taught by Chen, in order to provide for a means to rotate the table between the various positions. 
It would have been further obvious to provide the invention of Elder with the first work surface defines a concave profile and wherein the first work surface defines a convex profile as a matter of obvious design choice. 


Claims 10-12,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elder as modified by Chen in further view of Bibi (6,926,278).
Elder as modified by Chen teaches all the limitations of the claims except for wherein the frame defines a border portion enclosing a work area, and wherein the first work surface substantially fills the work area in the first rotation position and the second 
Bibi teaches a frame defining a border portion, 22,26,30,34), enclosing a work area, and wherein the first work surface, 12, substantially fills the work area in the first rotation position and the second work surface, 13, substantially fills the work area in the second rotation position, (col. 3, lines 40-65), wherein the border portion encloses a rectangular work area as the work area, (fig. 3),  the frame further comprising a leg, 92 a,b,c,d,  disposed at each comer of the border portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the table of Elder as modified by Chen with the above listed limitations, as taught by Bibi, in order to enhance the stability of the table.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Voden (7,785,208), Swindlehurst (4,979,544) and Henriott (7,975,624) were cited to show other examples of tables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 28, 2021


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723